Citation Nr: 0519334	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-06 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for instability of the 
right knee, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.
  

REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1944 until July 
1946.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

These matters were previously before the Board in January 
2004.  At that time, a remand was ordered to accomplish 
additional development.  


FINDINGS OF FACT

1.  The veteran's instability of the right knee is manifested 
by complaints of episodic giving away; objectively, Lachman's 
and McMurray's signs were negative.  

2.  The veteran's traumatic arthritis of the right knee is 
manifested by complaints of pain, stiffness, fatigability and 
loss of endurance; objectively, he had range of motion from 0 
to 85 degrees, with pain at the end of flexion.

3.  The veteran's traumatic arthritis of the left knee is 
manifested by complaints of pain, stiffness, fatigability and 
loss of endurance; objectively, he had range of motion from 0 
to 80 degrees, with pain at the end of flexion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for right knee instability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.71a, Diagnostic Code 5257 (2004).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for traumatic arthritis of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5003-5010 (2004).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for traumatic arthritis of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5003-5010 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.



Notice

A VA letter issued in January 2004, along with information 
provided in the October 2002 and March 2005 rating decisions 
apprised the appellant of the information and evidence 
necessary to substantiate his claims.  Such correspondence 
also apprised him as to which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also advised to send any evidence in his possession, 
pertinent to the appeal, to VA.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were initially denied prior to the 
issuance of appropriate VCAA notice.  

Because adequate VCAA notice in this case was not provided to 
the veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Further, a transcript of the veteran's April 
2003 hearing before the RO is of record.  Additionally, the 
veteran has submitted statements in support of his claim.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  In fact, in a February 2004 
communication, the veteran clearly indicated that he had no 
further evidence to submit.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.




Relevant law and regulations

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Procedural history

The veteran was initially granted service connection for weak 
knees in an August 1951 rating decision.  At the outset, a 10 
percent rating was assigned.  Subsequently, a noncompensable 
evaluation was assigned effective October 1951.  In a 
September 1992 rating action, the disability was 
characterized as traumatic arthritis of the knees.  A 20 
percent rating was assigned for the right knee and a 
noncompensable evaluation was assigned as to the left knee, 
both effective December 1988.  Then, in February 1999, the 
left knee rating was increased to 10 percent.  

The present appeal stems from a June 2001 request for an 
increased evaluation as to both knees.  In an October 2002 
rating decision, both evaluations were continued.  The 
veteran appealed that determination.  During the pendency of 
the appeal, in March 2005, the veteran's 20 percent 
evaluation for the right knee was recharacteriz 
recharacterized to reflect instability of the knee.  A 
separate 10 percent evaluation was assigned for traumatic 
arthritis of the right knee.  Thus, at present, the veteran 
is service connected for right knee instability, at 20 
percent, and for traumatic arthritis of each knee, at 10 
percent, each.  

Factual background

The veteran was examined by VA in September 2002.  It was 
noted that he ambulated with a cane, due to his knee 
disabilities.  While both knees were problematic, the right 
was worse than the left.  The veteran reported that his knees 
cracked loudly when he walked.  He was in pain at least two-
thirds of the time.  Additionally, his right knee locked up 
on occasion.  Occupationally, the veteran was a retired truck 
driver, who quit work two years earlier.  

Objectively, the veteran walked with a cane, exhibiting an 
antalgic gait.  The patella of the right knee was fixed and 
had limited mobility.  His range of motion was from 0 to 90 
degrees, with pain at 90 degrees of flexion.  There was pain 
with attempts at all maneuvers of the knee.  There was no 
lateral instability and Lachman and McMurray signs were 
negative.  His quadriceps strength was 3 out of 5.  No 
incoordination was detected.  

Evaluation of the left knee revealed a mobile patella.  His 
range of motion of the left knee was from 0 to 120 degrees, 
with pain at 120 degrees.  There was no lateral instability, 
and Lachman and McMurray's tests were negative.  His 
quadriceps strength was 4 out of 5, with no incoordination.

Following the examination, the diagnosis was bilateral 
degenerative arthritis of the knees, greater on the right, 
with chronic pain and muscle weakness.

The veteran was again examined by VA in February 2003.  The 
veteran reported considerable knee pain.  His knees regularly 
popped and gave out, causing him to "walk funny."  He 
estimated that he had fallen approximately a thousand times 
due to his knees since discharge from service.  He indicated 
that the problem was greater with respect to the right knee.

Upon physical examination of the right knee, there was 
increased fluid in the right posterior fossa.  There was also 
increased anterior posterior excursion on the right and 
increased slightly medial opening on the right compared to 
the left.  Grind test was positive.  He had range of motion 
from 0 to 90 degrees.  An additional 30 degrees was achieved 
passively, but with pain.  

Upon physical examination of the left knee, grind test was 
positive.  The veteran had range of motion from 0 to 100 
degrees.  He had passive range of motion to 130 degrees, with 
pain at that point.  

Following the examination, the assessment was degenerative 
joint disease of the knees, with instability and effusion.  
(A subsequent addendum in May 2003 clarified that the 
instability referred only to the right knee.)

At a personal hearing before the RO in April 2003, the 
veteran discussed his knee disabilities.  With respect to his 
right knee instability, he stated that his knees locked up, 
causing him to fall.  (Transcript "T" at 5.)  He further 
indicated that he occasionally used a cane or crutch.  He was 
once issued a brace, which did not help.  (T. at 6.)  Further 
regarding his instability, her stated that he could not stand 
from a kneeling position.  (T. at 8.)  Moreover, when he fell 
in his yard, he would request help in order to stand back up.  
(T. at 10.)  

The veteran also discussed the symptomatology associated with 
his bilateral traumatic arthritis of the knees.  He indicated 
that he took pain medication on occasion.  (T. at 5.)  He 
described his right knee pain by saying that it felt like 
someone was stabbing the knee with a knife.  (T. at 6.)  His 
left knee also hurt, but not as severely.  (T. at 7.)  He 
explained that his knee pain interfered with his sleep at 
night.  (T. at 9.)  Additionally, he experienced slight 
swelling in the knees.  

He also explained that his bilateral knee disability affected 
his everyday life.  For example, the veteran did not drive 
because of his knee disability.  (T. at 9.)  He was further 
limited his ability to perform chores such as mowing the 
lawn.  (T. at 10.)  He stated that he could not do a tenth of 
what he used to do.  (T. at 11.)  

The veteran was most recently examined by VA in March 2004.  
He complained of bilateral knee pain ranging from a 4 out of 
10 to an 8 out of 10 in intensity.  Such discomfort was 
increased by sitting in a flexed position, as well as by 
changes in the weather.  He described his discomfort as an 
achy pain with a stiff feeling.  He also complained of 
weakness and intermittent swelling.  He denied heat or 
redness.  The veteran also reported that his knees folder out 
from under him.  While there was no locking, he endorsed 
fatigability and a lack of endurance for activity.  All 
weight-bearing activities, even standing, were associated 
with increased symptoms.  He used as cane to avoid giving 
away of the right knee.  The veteran also complained of 
having no endurance for exercise.  His walking was limited to 
about 50 yards.  Finally, the veteran reported additional 
functional limitation associated with repeated use and during 
periods of flare-up.

Objectively, as to the right knee, the veteran's gait 
revealed decreased time in his stance on the right leg.  
There was no erythema or edema.  There was marked tenderness 
to palpation of the patellar facet.  There was also 
tenderness to compression of the patellar facet.  He had 
right knee flexion from 0 to 85 degrees, actively.  
Passively, pain began at 90 degrees and he could not flex 
beyond 110 degrees.  Anterior-posterior instability of the 
right knee was noted.  There was no evidence of locking and 
McMurray's test was negative.  

Regarding the left knee, he had active range of motion from 0 
to 80 degrees.  Passively, pain began at 90 degrees and he 
could not flex beyond 110 degrees.  The veteran could perform 
only one leg lift on the left and could not even complete a 
single leg stand on the right.  While there was no muscle 
incoordination, the veteran had poor balance with tandem 
walking.  He had some joint motion against resistance, but 
was limited by pain.   

In closing, the VA examiner commented that the impact of the 
veteran's bilateral knee disability on the veteran's ability 
to work would be considerable.  His unstable right knee was 
noted to significantly limit his ability to perform heavy 
labor.  

I.  Increased rating- instability of the right knee

Analysis

The veteran is assigned a 20 percent rating for instability 
of the right knee pursuant to Diagnostic Code 5257.  Under 
that Code section, for "other impairment of the knee," 
involving recurrent subluxation or lateral instability, a 20 
percent evaluation is warranted where the evidence shows 
moderate knee impairment.  A 30 percent rating is warranted 
for severe impairment of the knee.   

After reviewing the competent evidence of record, the Board 
finds that the veteran's disability picture as to right knee 
instability is appropriately reflected in the presently 
assigned 20 percent evaluation and that a higher rating is 
not warranted at this time.  In so finding, the Board relies 
on the results of the September 2002 VA examination, which 
revealed negative Lachman and McMurray signs.  Additionally, 
no right knee incoordination was noted at that time.  
Moreover, although anterior-posterior instability of the 
right knee was noted upon subsequent VA examination in March 
2004, there was no evidence of locking and McMurray's test 
was again negative.  

In finding that the next-higher 30 percent evaluation under 
Diagnostic Code 5257 is not warranted, the Board acknowledges 
the veteran's complaints of falling due to his right knee 
giving away.  However, such symptomatology has been 
contemplated in the assignment of the current 20 percent 
rating, for moderate knee impairment to include recurrent 
subluxation and lateral instability.  Again, given the 
evidence discussed above, objective findings consistent with 
severe disability have not been demonstrated.  

The Board has also considered whether any alternate 
Diagnostic Codes may serve as the basis for an increased 
rating here.  While Diagnostic Code 5258, for cartilage, 
semilunar, dislocated, with frequent episodes of locking, 
pain and effusion into the joint appears relevant, such Code 
section only affords a maximum benefit of 20 percent.  As 
such, it cannot avail the veteran here.  

The Board recognizes the veteran's consistent reports of 
pain, fatigability and loss of endurance regarding the right 
knee.  However, because Diagnostic Code 5257 is not 
predicated on loss of range of motion, §§ 4.40 and 4.45, with 
respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  As such, the veteran's pain and 
fatigability cannot serve as a basis for a higher rating for 
his right knee instability.  Such symptomatology will be 
appropriately considered in conjunction with the traumatic 
arthritis claims.  

In conclusion, the veteran's disability picture as to his 
right knee instability is adequately contemplated by the 
currently assigned 20 percent rating under Diagnostic Code 
5257.  A higher rating is not for application here.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that, the veteran's 
right knee instability caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In so 
stating, the VA examiner's comments in March 2004, to the 
effect that the veteran's unstable right knee significantly 
limited his ability to perform heavy labor, are acknowledged.  
However, such has been accounted for in the present 20 
percent rating.  Moreover, the VA examiner noted that the 
veteran's occupation as a truck driver had been primarily 
sedentary, and thus was not significantly limited by knee 
problems.  Hence, assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 (2004) is not warranted.

II.  Increased rating- traumatic arthritis of the right knee

The veteran is currently assigned a 10 percent evaluation for 
traumatic arthritis of the right knee, pursuant to Diagnostic 
Code 5010.  Under Diagnostic Code 5010, arthritis due to 
trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2004).  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2004), degenerative arthritis is rated based on 
limitation of motion of the affected joint.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
code, a 10 percent rating may be assigned.  In the absence of 
limitation of motion, a 10 percent rating may be assigned for 
arthritis with x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups and a 20 
percent rating may be assigned with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbation.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  For the 
purposes of rating disability from arthritis, VA regulations 
consider major joints to be the shoulder, elbow, wrist, hip, 
knee, and ankle.  38 C.F.R. § 4.45(f).

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A 10 percent rating is warranted where flexion is 
limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees.  Finally, 
a 30 percent rating applies where flexion is limited to 15 
degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a 10 percent rating is warranted 
where extension is limited to 10 degrees.  A 20 percent 
evaluation is for application where extension is limited to 
15 degrees.  A 30 percent rating applies where extension is 
limited to 20 degrees.  A 40 percent rating is warranted 
where extension is limited to 30 degrees.  Finally, a 50 
percent evaluation is warranted where extension is limited to 
45 degrees.  

In the present case, the veteran's range of motion of the 
right knee, at worst, is from 0 to 85 degrees.  This does not 
meet the specific criteria for a  higher rating under either 
Diagnostic Code 5260 or 5261.  However, additional functional 
limitation due to factors such as pain, weakness, 
fatigability and incoordination must be considered.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  

In the present case, the veteran has consistently reported 
right knee pain and fatigability.  He has described the 
limitations imposed by such pain, to include an inability to 
drive and perform chores at home.  He also stated upon VA 
examination in March 2004 that his walking was limited to 
about 50 yards.  Objectively, it is noted that on occasion 
the veteran ambulates with the use of a crutch.  Moreover, 
the competent evidence reveals marked patellar tenderness and 
pain at the end of the veteran's range of motion.  
Additionally, upon VA examination in March 2004, he was 
unable to complete a single leg lift as to the right lower 
extremity.  He also had poor balance with tandem walking.  

Although the Board has considered the above evidence, it is 
determined that such pain and fatigability has already been 
contemplated in the current assignment of a 10 percent rating 
for right knee arthritis.  Indeed, the range of motion 
findings, by themselves, would not have justified a 
compensable evaluation under either Diagnostic Code 5260 or 
5261.  In essence, then, pain is the basis for the current 10 
percent rating.  

The Board observes that VA's General Council recently held 
that a veteran may receive separate ratings under Diagnostic 
Code 5260 and 5261 if the evidence establishes both limited 
flexion and extension for the same joint.  See VAOPGCPREC 9-
04 (September 2004).  However, in the present case, the 
competent evidence establishes only limitation of extension.  
At all times the veteran was able to fully extend to 0 
degrees.  As such, an award of separate ratings for flexion 
and extension is not appropriate here.  

The Board notes that there are no additional Diagnostic Codes 
pertinent to the evaluation of his traumatic arthritis of the 
right knee.  For example, there is no showing of ankylosis, 
rendering Diagnostic Code 5256 inapplicable.  Further, as the 
evidence fails to demonstrate tibia or fibula impairment, 
Diagnostic Code 5262 is similarly inapplicable.  Finally, 
there is no evidence of genu recurvatum such as to warrant 
consideration under Diagnostic Code 5263. 

In conclusion, the veteran's disability picture as to his 
traumatic arthritis of the right knee is commensurate with 
the currently assigned 10 percent rating under Diagnostic 
Code 5003-5010.  A higher rating is not for application here.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that, the veteran's 
right knee arthritis caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In so 
stating, the VA examiner's comments in March 2004, to the 
effect that the veteran's knee disabilities considerably 
affected his ability to work.  However, such has been 
accounted for in the present 10 percent rating, and the 
combined 40 percent rating as to all knee disabilities.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2004) is not warranted.

III.  Increased rating- traumatic arthritis of the left knee

Analysis

The veteran is currently assigned a 10 percent evaluation for 
traumatic arthritis of the right knee, pursuant to Diagnostic 
Code 5010.  Under Diagnostic Code 5010, arthritis due to 
trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2004).  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2004), degenerative arthritis is rated based on 
limitation of motion of the affected joint.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
code, a 10 percent rating may be assigned.  In the absence of 
limitation of motion, a 10 percent rating may be assigned for 
arthritis with x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups and a 20 
percent rating may be assigned with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbation.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  For the 
purposes of rating disability from arthritis, VA regulations 
consider major joints to be the shoulder, elbow, wrist, hip, 
knee, and ankle.  38 C.F.R. § 4.45(f).

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5161.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A 10 percent rating is warranted where flexion is 
limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees.  Finally, 
a 30 percent rating applies where flexion is limited to 15 
degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a 10 percent rating is warranted 
where extension is limited to 10 degrees.  A 20 percent 
evaluation is for application where extension is limited to 
15 degrees.  A 30 percent rating applies where extension is 
limited to 20 degrees.  A 40 percent rating is warranted 
where extension is limited to 30 degrees.  Finally, a 50 
percent evaluation is warranted where extension is limited to 
45 degrees.  

In the present case, the veteran's range of motion of the 
left knee, at worst, is from 0 to 80 degrees.  This does not 
meet the specific criteria for a  higher rating under either 
Diagnostic Code 5260 or 5261.  However, additional functional 
limitation due to factors such as pain, weakness, 
fatigability and incoordination must be considered.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  

In the present case, the veteran has consistently reported 
left knee pain and fatigability.  He has described the 
limitations imposed by such pain, to include an inability to 
drive and perform chores at home.  He also stated upon VA 
examination in March 2004 that his walking was limited to 
about 50 yards.  Objectively, it is noted that on occasion 
the veteran ambulates with the use of a crutch.  Moreover, 
the competent evidence reveals marked patellar tenderness and 
pain at the end of the veteran's range of motion.  
Additionally, upon VA examination in March 2004, he was able 
to complete only a single leg lift as to the left lower 
extremity.  He also had poor balance with tandem walking.  

Although the Board has considered the above evidence, it is 
determined that such pain and fatigability has already been 
contemplated in the current assignment of a 10 percent rating 
for left knee traumatic arthritis.  Indeed, the range of 
motion findings, by themselves, would not have justified a 
compensable evaluation under either Diagnostic Code 5260 or 
5261.  In essence, then, pain is the basis for the current 10 
percent rating.  

The Board observes that VA's General Council recently held 
that a veteran may receive separate ratings under Diagnostic 
Code 5260 and 5261 if the evidence establishes both limited 
flexion and extension for the same joint.  See VAOPGCPREC 9-
04 (September 2004).  However, in the present case, the 
competent evidence establishes only limitation of extension.  
At all times the veteran was able to fully extend to 0 
degrees.  As such, an award of separate ratings for flexion 
and extension is not appropriate here.  

The Board notes that there are no additional Diagnostic Codes 
pertinent to the evaluation of his traumatic arthritis of the 
left knee.  For example, there is no showing of ankylosis, 
rendering Diagnostic Code 5256 inapplicable.  Further, as the 
evidence fails to demonstrate tibia or fibula impairment, 
Diagnostic Code 5262 is similarly inapplicable.  Finally, 
there is no evidence of genu recurvatum such as to warrant 
consideration under Diagnostic Code 5263. 

In conclusion, the veteran's disability picture as to his 
traumatic arthritis of the left knee is commensurate with the 
currently assigned 10 percent rating under Diagnostic Code 
5010-5003.  A higher rating is not for application here.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that, the veteran's 
left knee arthritis caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In so 
stating, the VA examiner's comments in March 2004, to the 
effect that the veteran's knee disabilities considerably 
affected his ability to work.  However, such has been 
accounted for in the present 10 percent rating, and the 
combined 40 percent rating as to all knee disabilities.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2004) is not warranted.




ORDER

An increased rating for instability of the right knee is 
denied.

An increased rating for traumatic arthritis of the right knee 
is denied.

An increased rating for traumatic arthritis of the left knee 
is denied.
  




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


